DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. The Applicant has amended pending claim 1 to further recite the specific repeating units present in the polyester portion of the block polymer of pending claim 1.  The Applicant has further argued that the toner as currently recited in pending claim 1, including the polyester portion containing the recited repeating units (Feature A as designated in the Applicant’s response filed 11/15/2021), is able to obtain unexpectedly superior results in developability, toner layer turbulence and time constant.  Additionally, the Applicant has argued that while JP ‘345 teaches the polyester repeating units recited in pending claim 1 such repeating units are not used together in the inventive examples of JP ‘345.  As such, the Applicant has argued that the toner of pending claim 1 is not obvious over the combination of teachings of JP ‘345 and Moriyama as set forth in prior Office Action (mailed 08/16/2021).
The Examiner agrees that the Applicant has demonstrated that superior results are obtained in Inventive Examples 1-7 of the instant specification to the results of Comparative Examples 1-5.  However, the Comparative Examples presented in the instant specification do not appear to be commensurate in scope with the teaching of JP ‘345.  Specifically, Comparative Example 3 teaches a polyester PEs which comprises only a polyester resin without a vinyl block and Comparative Example 4 teaches a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-088345 in view of Moriyama et al. (US PGP 2014/0030647).
JP ‘345 teaches a toner comprising a binder resin comprising a graft copolymer obtained by copolymerizing a polymerizable vinyl monomer onto a polyester resin ([0008]). The graft copolymer is taught to comprise a linker in that an unsaturated polyester monomer is employed comprising a vinyl group that will react with the vinyl component of the graft copolymer, wherein said polyester monomer has either a carboxylic acid or hydroxyl group ([0040-48]).  As suitable polyester monomers JP ‘345 teaches all of the monomers recited in pending claim 1 and teaches that they may be used in combination ([0040-48]).  JP ‘345 does not teach a styrene-acrylic resin having a quaternary ammonium group as a charge control agent.
	Moriyama teaches a toner comprising a styrene-acrylic resin having a quaternary ammonium salt as a functional group as a charge control agent ([0050-51]).  Moriyama further teaches that such as a charge control agent are advantageous as it allows for the charge amount to be easily controlled within a desired range ([0051]).  Additionally, the charge control agent is taught to be used in an amount from 0.1 to 10% by weight et al. in the toner of JP ‘345 in the amount taught by Miyamoto et al. in order to better control the charge, image density and fogging properties of the toner and to have optimized the combination of known monomers in the polyester block of the block copolymer resin taught by JP ‘345.  The Applicant teaches that the time constant value recited in pending claim 2 is determined by the dispersability of a similar styrene-acrylic charge control resin in toner mother particles (see pp. 5-6 of the instant specification).  Specifically, the Applicant teaches that when a block copolymer is used as a binder resin, the vinyl polymer portion having a high affinity for the specific styrene-acrylic charge control resin and polyester portion having a low affinity for the styrene-acrylic charge control resin inhibits excessive dispersion of the charge control resin.  This is taught to adjust the time constant appropriately low (see pp. 5-6 of the instant specification).  As such combining the charge control resin taught by Moriyama would inherently result in a time constant within the range recited by the Applicant in pending claim 2.  Additionally, the Applicant teaches that the isoelectric point of the toner is adjusted by changing the type and content percent of the charge control agent (see p. 7 of the instant specification).  As Miyamoto teaches the same type of charge control resin taught by the Applicant in the same amount taught by the Applicant, the toner of JP ‘345 modified to possess the charge control resin taught .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-088345 in view of Moriyama et al. (US PGP 2014/0030647) as applied to claims 1-4 and 6 above, and further in view of Kuroki et al. (US PGP 2017/0123333).
The complete discussions of Moriyama and JP ‘345 above are included herein.  While JP ‘345 teaches a styrene-acrylic and polyester graft polymer, JP ‘345 does not teach the use of (meth)acrylic acid as a linking group for combining the vinyl and polyester segments.
Kuroki teaches a toner comprising a graft polymer comprising a vinyl and a polyester segment ([0087]).  Additionally, Kuroki teaches that it is preferable to use a (meth)acrylic acid as a linking group in order to optimize the moisture absorbency of the toner in order to suppress a decrease in the triboelectrical charge properties of the toner ([0091]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the charge control resins of Miyamoto et al. in the toner of JP ‘345 in the amount taught by Miyamoto et al. in order to better control the charge, image density and fogging properties of the toner and to have utilized the (meth)acrylic acid linking group taught by Kuroki et al. as the linking group in the graft copolymer of JP ‘345 in order to control moisture absorbency and suppress a decrease in the triboelectrical charge properties of the toner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/19/2022